                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

NATIONAL LABOR RELATIONS
BOARD,

        Applicant,                                Case No. 3:18-mc-5

vs.

STEPHEN FOSTER,                                   District Judge Walter H. Rice
                                                  Magistrate Judge Michael J. Newman
      Respondent.
______________________________________________________________________________

    REPORT AND RECOMMENDATION1 THAT: (1) APPLICANT’S MOTION TO
   WITHDRAW (DOC. 4) BE GRANTED; (2) APPLICANT’S MOTION TO COMPEL
  (DOC. 1) BE DENIED AS MOOT; AND (3) THIS CASE BE TERMINATED ON THE
                              COURT’S DOCKET
______________________________________________________________________________

        This miscellaneous case is presently before the Court on the National Labor Relations

Board’s (“NLRB”) motion to withdraw its application seeking enforcement of a subpoena ad

testificandum. Doc. 4. For good cause shown, the undersigned RECOMMENDS that the

NLRB’s motion to withdraw (doc. 4) be GRANTED, its motion to compel (doc. 1) be DENIED

AS MOOT, and this case be TERMINATED on the Court’s docket.



Date:   March 7, 2019                             s/ Michael J. Newman
                                                  Michael J. Newman
                                                  United States Magistrate Judge




        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
